        Case 2:19-cv-00384-EFB Document 14 Filed 05/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TRAVYON C. HARBOR,                                  No. 2:19-cv-0384-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    CDCR, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He has filed a request for appointment of counsel and “for joinder of claims.”

19          As to the request for appointment of counsel, district courts lack authority to require

20   counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States Dist.

21   Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an attorney

22   to voluntarily to represent such a plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935

23   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

24   When determining whether “exceptional circumstances” exist, the court must consider the

25   likelihood of success on the merits as well as the ability of the plaintiff to articulate his claims pro

26   se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970

27   (9th Cir. 2009). Having considered those factors, the court finds there are no exceptional

28   circumstances in this case.
                                                         1
        Case 2:19-cv-00384-EFB Document 14 Filed 05/21/20 Page 2 of 2

 1          Plaintiff’s also seeks “joinder of claims.” The court has addressed the issue of improper
 2   joinder in its two prior screening orders and granted plaintiff leave to file a second amended
 3   complaint. See ECF Nos. 6, 12. If and when plaintiff files a second amended complaint, the
 4   court will issue a third screening order and revisit the issue of joinder, if appropriate.
 5          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for appointment of
 6   counsel (ECF No. 13) is denied. The Clerk is directed to terminate ECF No. 13.
 7   DATED: May 21, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
